Case: 12-3102    Document: 16     Page: 1   Filed: 10/01/2012




          NOTE: This order is nonprecedential.

   muitett ~tate~ Case: 12-3102     Document: 16   Page: 2   Filed: 10/01/2012




HARRYBURNETTv.DOJ                                       2


      The motion is granted.

                                  FOR THE COURT


      OCT 0 1 2012                 /s/ Jan Horbaly
         Date                     Jan Horbaly
                                  Clerk
cc: Jane W. Vanneman, Esq.
    Lloyd E. Tooks, Esq.
s27